Case 9:14-cv-81184-KAM Document 367 Entered on FLSD Docket 01/15/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 9:14-cv-81184-KAM

  EQUAL EMPLOYMENT
  OPPORTUNITY COMMISSION, et al.,

                 Plaintiff,

  vs.

  DOHERTY ENTERPRISES, INC. d/b/a
  THE DOHERTY GROUP, INC.

              Defendant.
  ________________________________________/

              ORDER AFFIRMING THE REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon Defendant=s Bill of Costs (DE 359).

         THIS MATTER was referred to the Honorable William Matthewman, United States

  Magistrate Judge, Southern District of Florida. A Report and Recommendation, dated

  December 29, 2020, has been filed, recommending that the district court award Defendant

  $7,385.02 in costs.

         The Court has conducted a de novo review of the entire file, the record herein and over no

  objections filed.

         Accordingly, it is hereby ORDERED AND ADJUDGED that:

         1)      The Report is AFFIRMED.

         2)      Defendant=s Bill of Costs (DE 359) is GRANTED IN PART AND DENIED IN

                 PART in the amount of $7,385.02.



                                                 1
Case 9:14-cv-81184-KAM Document 367 Entered on FLSD Docket 01/15/2021 Page 2 of 3




         3)      The Court will separately issue Judgment.

                 DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 14th day of January, 2021.




                                                             KENNETH A. MARRA
                                                             United States District Judge




                                                 2
Case 9:14-cv-81184-KAM Document 367 Entered on FLSD Docket 01/15/2021 Page 3 of 3




                                        3
